Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-22-00394-CR

                                 Leticia Ann PEREZ,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2020CR2222
                 Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 10, 2022.


                                           _________________________________
                                           Beth Watkins, Justice